

Agreement and Plan of Merger
Among
CompX International Inc.
CompX Group, Inc.
and
CompX KDL LLC


Dated as of October 16, 2007

      
        
      
      
 
    


--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page
 
 
TABLE OF CONTENTS

 
 
 
ARTICLE I.  THE MERGER

 
 
Section 1.1.  The Merger

 
Section 1.2.  Effective Time

 
Section 1.3.  Succession of Surviving Company

 
Section 1.4.  Certificate of Formation and Limited Liability Company Agreement

 
Section 1.5.  Officers

 
Section 1.6.  Continuation,Cancellation or Issuance of Membership Interests,
Stock or Note

 
Section 1.7.  Taking of Necessary Action

 
 
ARTICLE II.  REPRESENTATIONS AND WARRANTIES

 
 
Section 2.1.  Representations and Warranties of CompX

 
Section 2.1.  Representations and Warranties of KDL

 
Section 2.2.  Representations and Warranties of CGI

 
 
ARTICLE III.  CONDITION TO THE MERGER

 
 
 
ARTICLE IV.  TERMINATION, WAIVER AND AMENDMENT

 
 
Section 4.1.  Right of Termination

 
Section 4.2.  Effect of Termination

 
 
ARTICLE V.  MISCELLANEOUS

 
 
Section 5.1.  Survival

 
Section 5.2.  Sole Agreement of Parties

 
Section 5.3.  Waiver; Modification or Amendment

 
Section 5.4.  Further Assurances

 
Section 5.5.  Exhibit; Cross-References; Headings

 
Section 5.6.  Severability

 
Section 5.7.  Counterparts

 
Section 5.8.  Applicable Law

 
 
SIGNATURE PAGE

 
 
 
EXHIBIT A  SUBORDINATED TERM LOAN PROMISSORY NOTEA

 



      
        
      
      
                
    


--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER


This Agreement and Plan of Merger (this “Agreement”) is made as of October 16,
2007 among CompX International Inc., a Delaware corporation (“CompX”), CompX KDL
LLC, a Delaware limited liability company of which CompX is the sole member
(“KDL”), and CompX Group, Inc., a Delaware corporation (“CGI”).


Recitals


A.           On the date of this Agreement:


(1)  the authorized capital stock of CGI consists of 13,000 shares of common
stock, par value $0.01 per share (the “CGI Common Stock”), of which 12,586.82
shares are outstanding;


(2)  CGI is the record holder of 2,586,820 shares (the “CGI CompX Class A Common
Stock Shares”) of class A common stock, par value $0.01 per share (the “CompX
Class A Common Stock”), of CompX and 10.0 million shares (collectively with the
CGI CompX Class A Common Stock Shares, the “CGI CompX Common Stock Shares”) of
the class B common stock, par value $0.01 per share, of CompX (the “CompX Class
B Common Stock” and collectively with the CompX Class A Common Stock, the “CompX
Common Stock”);


(3)  NL Industries, Inc., a New Jersey corporation that is a parent of CompX
(“NL”), is the record holder of 10,374 shares of CGI Common Stock;


(4)  Titanium Metals Corporation, a Delaware corporation that is related to
CompX, is the sole stockholder of TIMET Finance Management Company, a Delaware
corporation (“TFMC”);


(5)  TFMC is the record holder of 2,212.82 shares of CGI Common Stock; and


(6)  NL and TFMC are the only stockholders of CGI.


B.           CGI and KDL desire to merge upon the terms set forth in this
Agreement.


C.           NL and TFMC, as the only stockholders of CGI, and CompX, as the
sole member of KDL, have each approved and adopted this Agreement.


D.           The parties to this Agreement desire to consummate the merger in
accordance with the provisions of section 368(a)(1)(A) of the Internal Revenue
Code of 1986, as amended.


Agreement


In consideration of the premises and the covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties to this Agreement hereby agree as follows.


ARTICLE I.
THE MERGER


Section 1.1.  The Merger.  Upon the terms and subject to the conditions of this
Agreement and in accordance with the relevant provisions of the Delaware General
Corporation Law and the Delaware Limited Liability Act, each as amended (each,
as applicable, the “Applicable Delaware Entity Law”), CGI shall merge with and
into KDL (the “Merger”) at the Effective Time (as defined below).


Section 1.2.  Effective Time.  The Merger requires the filing of documents with
the Secretary of State of the state of Delaware.  The Merger shall be effective
as of the filing of a certificate of merger with the Secretary of State of the
state of Delaware or such later time as the certificate of merger states the
effective time of the Merger shall be (the “Effective Time”).


Section 1.3.  Effects of the Merger.  As of the Effective Time, the separate
corporate existence of CGI shall cease and it shall merge with and into KDL as
the surviving company (the “Surviving Company”).  The Merger shall have the
effects set forth in this Agreement and in the Applicable Delaware Entity Law.


Section 1.4.  Certificate of Formation and Limited Liability Company
Agreement.  Upon the Effective Time, the certificate of formation and limited
liability company agreement of KDL shall be the certificate of formation and
limited liability company agreement of the Surviving Company.


Section 1.5.  Officers.  At the Effective Time, the officers of KDL immediately
prior to the Effective Time shall be the officers of the Surviving
Company.  Subject to the limited liability company agreement of the Surviving
Company and the Delaware Limited Liability Act, as amended, each of the
Surviving Company’s officers shall serve until his or her successor is elected
or appointed and qualified or until his or her earlier death, incapacity,
resignation or removal.


Section 1.6.  Continuation, Cancellation or Issuance of Membership Interests,
Stock or Note.  At the Effective Time, by virtue of the Merger and without any
action on the part of any party to this Agreement, the following shall occur:


(a)           each limited liability company interest in KDL outstanding prior
to the Effective Time shall upon the Effective Time remain unchanged and
continue to remain outstanding as a limited liability company interest in the
Surviving Company;


(b)           each share of the CGI Common Stock outstanding immediately prior
to the Effective Time shall upon the Effective Time automatically be canceled
and retired and shall cease to exist.


(c)           each CGI CompX Common Stock Share outstanding immediately prior to
the Effective Time shall upon the Effective Time automatically be canceled;


(d)           CompX shall issue to NL upon the Effective Time 374,000 new shares
of CompX Class A Common Stock and 10,000,000 new shares of CompX Class B Common
Stock (collectively, the “New NL CompX Common Stock Shares”); and


(e)           CompX shall execute and deliver to TFMC a subordinated term loan
promissory note substantially on the terms set forth on Exhibit A attached to
this Agreement (the “Promissory Note”).


The other parties agree that CompX has joined this Agreement to accommodate the
structure of the Transaction as expressed by the other parties and all the
parties agree that the cancellation of the CGI CompX Common Stock Shares shall
not be deemed an “acquisition” by CompX under paragraph B(v)(g) of Article Four
of CompX’s restated certificate of incorporation.


Section 1.7.  Taking of Necessary Action.  In case at any time after the
Effective Time any further action is necessary to carry out the purposes of this
Agreement or to vest the Surviving Company with full title to all assets,
rights, approvals, immunities and franchises of CGI, the officers and directors,
or the former officers and directors, as the case may be, of CGI and the
Surviving Company shall take all such action, at the expense of the Surviving
Company.


ARTICLE II.
REPRESENTATIONS AND WARRANTIES


Section 2.1.  Representations and Warranties of CompX.  CompX hereby represents
and warrants to each other party to this Agreement as of the date of this
Agreement, and as of the Effective Time as if made at such time, as follows:


(a)           Authority.  It is a corporation validly existing and in good
standing under the laws of the state of its incorporation.  It has full
corporate power and authority, without the consent or approval of any other
person, to execute and deliver this Agreement and the Promissory Note and to
consummate the transactions contemplated by this Agreement (collectively, the
“Transactions”).  All corporate action required to be taken by or on behalf of
it to authorize the execution, delivery and performance of this Agreement has
been duly and properly taken.


(b)           Validity.  This Agreement is duly executed and delivered by it and
constitutes its lawful, valid and binding obligation, enforceable in accordance
with its terms.  The Promissory Note when executed will be duly executed and
delivered by it and shall constitute its lawful, valid and binding obligation,
enforceable in accordance with its terms.  The execution and delivery of this
Agreement and the Promissory Note and the consummation of the Transactions by it
are not prohibited by, do not violate or conflict with any provision of, and do
not result in a default under (a) its charter or bylaws; (b) any material
contract, agreement or other instrument to which it is a party or by which it is
bound; (c) any order, writ, injunction, decree or judgment of any court or
governmental agency applicable to it; or (d) any law, rule or regulation
applicable to it, except in each case for such prohibitions, violations,
conflicts or defaults that would not have a material adverse consequence to the
Transactions.


(c)           Title to New NL CompX Common Stock Shares.  At the Effective Time,
the New NL CompX Common Stock Shares shall be validly issued and non-assessable
and NL will acquire good and marketable title to the New NL CompX Common Stock
Shares, free and clear of any liens, encumbrances, security interests,
restrictive agreements, claims or imperfections of any nature whatsoever, other
than restrictions on transfer imposed by applicable securities laws.


Section 2.1.  Representations and Warranties of KDL.  KDL hereby represents and
warrants to each other party to this Agreement as of the date of this Agreement,
and as of the Effective Time as if made at such time, as follows:


(a)           Authority.  It is a limited liability company validly existing and
in good standing under the laws of the state of its formation.  It has full
power and authority, without the consent or approval of any other person, to
execute and deliver this Agreement and to consummate the Transactions.  All
action required to be taken by or on behalf of it to authorize the execution,
delivery and performance of this Agreement has been duly and properly taken.


(b)           Validity.  This Agreement is duly executed and delivered by it and
constitutes its lawful, valid and binding obligation, enforceable in accordance
with its terms.  The execution and delivery of this Agreement and the
consummation of the Transactions by it are not prohibited by, do not violate or
conflict with any provision of, and do not result in a default under (a) its
certificate of formation or limited liability company agreement; (b) any
material contract, agreement or other instrument to which it is a party or by
which it is bound; (c) any order, writ, injunction, decree or judgment of any
court or governmental agency applicable to it; or (d) any law, rule or
regulation applicable to it, except in each case for such prohibitions,
violations, conflicts or defaults that would not have a material adverse
consequence to the Transactions.


Section 2.2.  Representations and Warranties of CGI.  CGI hereby represents and
warrants to each other party to this Agreement as of the date of this Agreement,
and as of the Effective Time as if made at such time, as follows:


(a)           Authority.  It is a corporation validly existing and in good
standing under the laws of the state of its incorporation.  It has full
corporate power and authority, without the consent or approval of any other
person, to execute and deliver this Agreement and to consummate the
Transactions.  All corporate action required to be taken by or on behalf of it
to authorize the execution, delivery and performance of this Agreement has been
duly and properly taken.


(b)           Validity.  This Agreement is duly executed and delivered by it and
constitutes its lawful, valid and binding obligation, enforceable in accordance
with its terms.  The execution and delivery of this Agreement and the
consummation of the Transactions by it are not prohibited by, do not violate or
conflict with any provision of, and do not result in a default under (a) its
charter or bylaws; (b) any material contract, agreement or other instrument to
which it is a party or by which it is bound; (c) any order, writ, injunction,
decree or judgment of any court or governmental agency applicable to it; or (d)
any law, rule or regulation applicable to it, except in each case for such
prohibitions, violations, conflicts or defaults that would not have a material
adverse consequence to the Transactions.


(c)           Title to CGI CompX Common Stock Shares.  It has, and at all times
immediately prior to the Effective Time will have, good and marketable title to
the CGI CompX Common Stock Shares free and clear of any liens, encumbrances,
security interests, restrictive agreements, claims or imperfections of any
nature whatsoever, other than restrictions on transfer imposed by applicable
securities laws.


ARTICLE III.
CONDITION TO THE MERGER


The obligation of each party to consummate the transactions to be performed by
it pursuant to this Agreement is subject to the satisfaction of all applicable
material regulatory approvals.


ARTICLE IV.
TERMINATION, WAIVER AND AMENDMENT


Section 4.1.  Right of Termination.  This Agreement and the transactions
contemplated herein may be terminated and abandoned at any time prior to the
Effective Time by the mutual consent of all of the parties to this Agreement.


Section 4.2.  Effect of Termination  In the event of the termination and
abandonment hereof, pursuant to the provisions of Section 4.1, this Agreement
shall become void and have no effect, without any liability on the part of any
party to this Agreement, or its respective directors, officers, stockholders or
members, as applicable, with respect to this Agreement, except for liability of
the party for its respective expenses.


ARTICLE V.
MISCELLANEOUS


Section 5.1.   Survival.  The representations and warranties set forth in this
Agreement shall survive the execution of this Agreement and the consummation of
the transactions contemplated herein.


Section 5.2.  Sole Agreement of Parties.  This Agreement and the documents
referred to herein constitute the full understanding of the parties and a
complete and exclusive statement of the terms and conditions of their agreement
relating to the subject matter hereof and supersede any and all prior
agreements, whether written or oral, that may exist between the parties with
respect thereto.


Section 5.3.  Waiver; Modification or Amendment.  Any of the terms or conditions
of this Agreement may be waived at any time by the party that is entitled to the
benefits thereof.  This Agreement may not be modified or amended except in a
writing signed by all of the parties.


Section 5.4.  Further Assurances.  Each party hereto agrees to execute any and
all documents, and to perform such other acts, whether before or after the
Effective Time, that may be reasonably necessary or expedient to further the
purposes of this Agreement or to further assure the benefits intended to be
conferred hereby.


Section 5.5.  Exhibit; Cross-References; Headings.  The exhibit to this
Agreement is incorporated herein and made a part hereof for all purposes.  All
sections and articles referred to herein are sections and articles of this
Agreement and the exhibit referred to herein is the exhibit attached to this
Agreement.  Descriptive headings as to the contents of particular articles and
sections are for convenience only and shall not control or affect the meaning or
construction of any provision of this Agreement.


Section 5.6.  Severability.  In the event that any provision of this Agreement
is held to be illegal, invalid or unenforceable under present or future laws,
then (i) such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
were not a part hereof; (ii) the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by such illegal,
invalid or unenforceable provision or by its severance from this Agreement; and
(iii) there shall be added automatically as a part of this Agreement a provision
as similar in terms to such illegal, invalid or unenforceable provision as may
be possible and still be legal, valid and enforceable.


Section 5.7.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute on and the same instrument.


Section 5.8.  Applicable Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the state of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
state of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the state of Delaware.





      
        
      
            


--------------------------------------------------------------------------------



SIGNATURE PAGE




The parties hereto have executed this Agreement as of the date first above
written.



 
CompX International Inc.
 
 
 
 
By:       /s/ Darryl R. Halbert
Darryl R. Halbert, Vice President
     
CompX Group, Inc.
 
 
 
 
By:       /s/ Gregory M. Swalwell
Gregory M. Swalwell, Vice President
     
CompX KDL LLC
 
 
 
 
By:       /s/ Kelly D. Luttmer
Kelly D. Luttmer, Vice President






      
        
      
      
        
    


--------------------------------------------------------------------------------

      
        EXHIBIT A      
      
        
      
      
        SUBORDINATED TERM LOAN PROMISSORY NOTE      
      
        
      
      
        $43,149,990.00   October [__], 2007      
      
        
      
    



For and in consideration of value received, the undersigned, COMPX INTERNATIONAL
INC., a corporation duly organized under the laws of Delaware (“Maker”),
promises to pay to the order of TIMET FINANCE MANAGEMENT COMPANY, a corporation
duly organized under the laws of Delaware (“Payee”), at its address 1007 Orange
Street, Suite 1414, Wilmington, Delaware 19801, in lawful money of the United
States of America, the principal sum of Forty Three Million One Hundred Forty
Nine Thousand Nine Hundred and Ninety United States Dollars ($43,149,990.00)
together with interest from the date hereof on the amount of principal from time
to time outstanding at a rate equal to the three month United States LIBOR rate
as quoted from time to time by The Wall Street Journal or other reliable source,
plus one percent (1.00%) per annum. Interest shall be calculated on the basis of
a year of 365/366 days and for the actual number of days (including the first,
but excluding the last day) elapsed and shall be paid in arrears quarterly on
the last day of each March, June, September and December, commencing December
31, 2007.


Principal payments of $205,200 will be due and payable quarterly on the last day
of each March, June, September and December commencing September 30, 2008, with
any and all remaining outstanding principal and any accrued unpaid interest due
on September 30, 2014 (the “Maturity Date”). All payments on this Note shall be
applied first to accrued and unpaid interest, next to accrued interest not yet
payable, and then to principal against the scheduled principal payments from
earliest to latest. Maker may prepay principal at any time without penalty. In
the event that principal or interest is not paid within five days of when due or
declared due, interest shall thereafter accrue on the full amount of such
payment at the rate of United States LIBOR plus three percent (3%) per annum.


Notice of written demand for payment shall be made by Payee to Maker by
certified mail, postage prepaid and return receipt requested to Maker’s address
as set forth under its signature below. The demand for payment or any other
communication shall be deemed given and effective as of the date of delivery or
upon receipt as set forth on the return receipt.


Upon the occurrence and during the continuation of an Event of Default (as
defined below), Payee shall have all of the rights and remedies provided in the
applicable Uniform Commercial Code, this Note or any other agreement between
Maker and in favor of Payee, as well as those rights and remedies provided by
any other applicable law, rule or regulation. In conjunction with and in
addition to the foregoing rights and remedies of Payee, Payee may declare all
indebtedness due under this Note, although otherwise unmatured, to be due and
payable immediately without notice or demand whatsoever. All rights and remedies
of the holder are cumulative and may be exercised singly or concurrently. The
exercise of any right or remedy will not be a waiver of any other right or
remedy.


For purposes of this Note, an Event of Default shall mean any one of the
following events:


(a)           Maker fails to pay quarterly principal payments when due or
interest payments within 30 days of becoming due;

      
        
      
      
 
    


--------------------------------------------------------------------------------

      
        SUBORDINATED TERM LOAN PROMISSORY NOTE      
      
        
      
      
        $43,149,990.00     October [__], 2007      
      
        
      
    



(b)           Maker otherwise fails to perform or observe any other provision
contained in this Note and such breach or failure to perform shall continue for
a period of thirty days after notice thereof shall have been given to Makers by
the holder hereof;


(c)           Maker defaults under any loan, extension of credit, security
agreement, or any other agreement, in favor of any other creditor or person that
may materially affect Maker’s ability to repay this Note or perform Maker’s
obligations under this Note; or


(d)           Maker becomes insolvent, a receiver is appointed for any part of
Maker’s property, Maker makes an assignment for the benefit of creditors, or any
proceeding is commenced either by Maker or against Maker under any bankruptcy or
insolvency laws.


In the event Payee incurs costs in collecting on this Note, this Note is placed
in the hands of any attorney for collection, suit is filed on this Note or if
proceedings are had in bankruptcy, receivership, reorganization, or other legal
or judicial proceedings for the collection of this Note, Maker agrees to pay on
demand to Payee all expenses and costs of collection, including, but not limited
to, reasonable attorneys’ fees incurred in connection with any such collection,
suit, or proceeding, in addition to the principal and interest then due.


It is agreed that time is of the essence on this Note. The failure of the holder
of this Note to exercise any remedy shall not constitute a waiver on the part of
the holder of the right to exercise any remedy at any other time. It is the
intention of Maker and Payee to conform strictly to applicable usury laws, if
any. Accordingly, notwithstanding anything to the contrary in this Note or any
other agreement entered into in connection herewith, it is agreed as follows:
(i) the aggregate of all interest and any other charges constituting interest
under applicable law and contracted for, chargeable or receivable under this
Note or otherwise in connection with the obligation evidenced hereby shall under
no circumstances exceed the maximum amount of interest permitted by applicable
law, if any, and any excess shall be deemed a mistake and canceled automatically
and, if theretofore paid, shall, at the option of Payee, be refunded to Maker or
credited on the principal amount of this Note; and (ii) in the event that the
entire unpaid balance of this Note is declared due and payable by Payee, then
earned interest may never include more than the maximum amount permitted by
applicable law, if any, and any unearned interest shall be canceled
automatically and, if theretofore paid, shall at the option of Payee, either be
refunded to Maker or credited on the principal amount of this Note.


Maker expressly waives demand and presentment for payment, notice of nonpayment,
protest, notice of protest, notice of dishonor, notice of intention to
accelerate, notice of acceleration, bringing of suit and diligence in taking any
action to collect amounts called for hereunder and is and shall be liable for
the payment of all sums owing and to be owing hereon, regardless of and without
any notice, diligence, act or omission as or with respect to the collection of
any amount called for hereunder or in connection with any right, lien, interest
or property at any and all times had or existing as security for any amount
called for hereunder.

      
        
      
      
                     
    


--------------------------------------------------------------------------------

      
        SUBORDINATED TERM LOAN PROMISSORY NOTE      
      
        
      
      
        $43,149,990.00   October [__], 2007      
      
        
      
    



If any payment of principal on this Note shall become due on a Saturday, Sunday
or public holiday under the laws of Delaware, United States of America, on which
banks are not open for business, such payment shall be made on the next
succeeding business day in which banks are open for business.


Pursuant to the terms of that certain Subordination Agreement dated October
[__], 2007, executed by the Payee, the Maker and certain subsidiaries of the
Maker, the indebtedness evidenced by this Note is subordinate and junior in
right of payment, to all principal, interest, charges, expenses and attorneys’
fees arising out of or relating to all indebtedness, liabilities and obligations
of Maker arising under that certain Credit Agreement dated December 23, 2005, as
amended by that certain First Amendment to Credit Agreement dated October [__],
2007, by and between Maker and the Administrative Agent and Lenders set forth
therein and all other amendments and modifications thereto, and the Loan
Documents (as defined in such Credit Agreement), whether outstanding on the date
of this Note or subsequently incurred to renew, extend, modify, or otherwise
amend such superior indebtedness (the “Superior Debt”). Superior Debt shall
continue to be Superior Debt and entitled to the benefits of these subordination
provisions irrespective of any amendment, modification, or waiver of any term of
the Superior Debt or extension or renewal of the Superior Debt.


This Note shall be governed by and construed in accordance with the domestic
laws of the state of Delaware, without giving effect to any choice of law or
conflict of law provision or rule (whether of the state of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the state of Delaware..


MAKER:


COMPX INTERNATIONAL INC.






By:              
 
Name:                                                                
 
Title:              
 
Address:                                                                
 

      
        
      
      
                       
    


--------------------------------------------------------------------------------



CERTIFICATE OF SECRETARY
OF
CompX Group, Inc.




The undersigned, being the secretary of CompX Group, Inc., a Delaware
corporation (“CompX Group”), does hereby certify pursuant to Section 251 of the
General Corporation Law of the state of Delaware that the stockholders of CompX
Group duly adopted this Agreement and Plan of Merger by a written consent to
action without a meeting pursuant to and in accordance with Section 228 of the
General Corporation Law of the state of Delaware.








/s/ A. Andrew R.
Louis                                                                      
A. Andrew R. Louis, Secretary


Date:  October 16, 2007
